Opinion by
Judge Rogers,
Dorothea Pefferman has appealed from a judgment entered against her and in favor of the School District of Pittsburgh in the Court of Common Pleas of Allegheny County after trial by a judge without a jury. Pefferman had sued the school district in mandamus seeking an order requiring the district to provide her with a hearing at which she could challenge the basis for her dismissal from employment.
Prior to her dismissal, Pefferman' was a nonprofessional employee of the school district holding, tbe position of Information Services Specialist. Immediately after her dismissal, she filed a formal request for a hearing which the school district denied. With several other school district employees who had been terminated or demoted at the same time without being provided a hearing, Pefferman filed a complaint in mandamus seeking an order requiring the school district to provide hearings for the complainants and to reinstate them with back pay. The school district filed an answer and a request for admissions which was answered somewhat. equivocally by the plaintiffs. After the cases of the other plaintiffs were severed^ Pefferman’s suit proceeded to trial before a judge without a jury. At trial, counsel for Pefferman admitted that Pefferman was a nonprofessional employee and that she was terminated as the result of the school district’s adoption of a budget which abolished her position. Counsel for Pefferman also stated that the only issue before the court was whether a nonpro*517fessional employee dismissed because of economic reasons is entitled to a hearing. We agree that this was the only issue before the court and we agree with the trial judge that the issue was decided in Sergi v. School District of Pittsburgh, 28 Pa. Commonwealth Ct. 576, 368 A.2d 1359 (1977). For reasons fully discussed in that opinion, nonprofessional employees dismissed for budgetary reasons are not entitled to a hearing under either the Public School Code of 19491 or the Local Agency Law.2
Accordingly, we enter the following:
OliDjER
And Now, this 30th day of May, 1978, it is ordered that the order of the Court of Common Pleas of Allegheny County dated February 22, 1976 entering judgment against Dorothea Pefferman in favor of the School District of Pittsburgh be and the same is hereby affirmed.

 Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §1-101 et seq.


 Act of December 2, 1968, P.L. 1133, as amended, 53 P.S. §11301 et seq. Nonprofessional employees dismissed for reasons of “incompetency, intemperance, neglect of duty, violation of any of the school laws of this Commonwealth, or other improper conduct” are entitled to a hearing under Section 514 of the School Code, 24 P.S. §5-514.